internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si br 1-plr-109125-99 date date legend x p1 p2 y d1 country this responds to your letter dated date written on behalf of x requesting a ruling that x be given an extension of time to elect to be treated as a partnership for federal tax purposes for its taxable_year beginning d1 facts x is a limited_liability_company formed on d1 under the laws of country as a limited_liability_company with p1 a domestic limited_partnership as its over owner and p2 as the owner of the remaining interest on that date p1 transferred to the company its interests in y a country limited_liability_company that is treated as a partnership for u s tax purposes of which x became its over owner p2 owns the remaining interest because x has limited_liability it defaults into corporate status plr-109125-99 under sec_301_7701-3 x’s representative’s in county intended that x be taxed as a partnership for u s federal tax purposes and relied on x’s u s owners to take any_action necessary to ensure partnership tax treatment the u s owners however failed to file a timely election pursuant to sec_301_7701-3 of the procedure and administration regulations for x to be taxed as a partnership for federal tax purposes as of d1 in support of its request for late election relief x makes the following representations since country real_estate and assets relating to the ownership and operation of the country real_estate have been the sole assets of y since d1 the interest in y and assets relating to the ownership of y have been the sole assets of x since d1 the interest in x and assets relating to the ownership of x have been the sole assets of p1 before d1 the interest in y and assets relating to the ownership of y were the sole assets of p1 the country real_estate is subject_to a long-term_lease that commenced in and as extended currently expires in y has reported net taxable_income with respect to its ownership of the country real_estate in every year since and y makes distributions of available cash to its partners with respect to such income at least twice each calendar_year p2 was an owner of y prior to d1 and remains an owner of y p1 will satisfy all reporting requirements under sec_6038b with respect to the transfer of its interest in y to x law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code sec_301_7701-2 an eligible_entity with more than a single owner can elect either to be classified as an association and thus a corporation under sec_301_7701-2 or to be plr-109125-99 taxed as a partnership sec_301_7701-3 provides that unless a foreign eligible_entity elects otherwise the entity is a a partnership if it has two or more members and at least one member does not have limited_liability b an association if all members have limited_liability or c disregarded as an entity separate from its owner if it has a single owner that does not have limited_liability sec_301_7701-3 provides that for purposes of sec_301_7701-3 a member of a foreign eligible_entity has limited_liability if the member has no personal liability for the debts of or claims against the entity by reason of being a member to elect to be classified other than as provided in sec_301_7701-3 an eligible_entity must file form_8832 entity classification election with the designated service_center sec_301_7701-3 an election can be effective on the date specified on the form_8832 or on the date filed if no such date is specified the effective date specified on the form_8832 cannot be more than days prior to the date the election is filed sec_301_7701-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief if the specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the irs will not ordinarily grant relief in such a case the irs will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight sec_301_9100-3 conclusions based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time to elect to be treated as partnership for federal tax purposes as of d1 x has until days from the date of this letter to file form_8832 with the applicable plr-109125-99 service_center to elect to be treated as a partnership for federal tax purposes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely signed paul f kugler paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
